Exhibit 10.01
 
 
PureDepth, Inc.
Amendment No. 2 to Employment Agreement Andv Wood
 
PureDepth, Inc. (the "Company") and Andy Wood ("Employee") are entering into
this Amendment No. 2 (the "Second Amendment") to the Employment Agreement made
effective as of August 27, 2008 (the "Initial Agreement"), this 3rd of March
2010.
 
WHEREAS, the Board of Directors of the Company and Employee have reviewed the
scope of Employee's anticipated role in 2010 determined that it is in the best
interests of the Company and Employee to modify certain expectations and
obligations of Employee, as provided below;
 
WHEREAS, the Board of Directors and Company intend to review the terms of
Employee's employment agreement from time to time, and may agree upon further
adjustments as appropriate to reflect the nature of Employee's position;
 
THEREFORE, the parties agree that the following terms will be effective as of
March 1, 2010:
 
1.             Definitions. Except as otherwise defined herein, all capitalized
terms shall have the meaning set forth in the Agreement.

 
2.             Employment Commitment. Section 1 of the Initial Agreement is
hereby amended and restated in full to read as follows:

 
Employment. Company hereby employs Employee, and Employee hereby accepts
employment upon the terms and conditions set forth herein. Employee's full-time
employment with the Company as its Chief Executive Officer (CEO) will commence
on September 8, 2008 ("Employment Date"). Beginning March 1, 2010, Employee will
be expected to devote at least ten full business days per month to Company
business
 
3.             Duties. Section 2.2 of the Initial Agreement is hereby amended
and restated in full to read as follows, effective March 1, 2010:
 
Best Efforts. Employee will expend Employee's best efforts on behalf of Company,
and will abide by all policies and decisions made by Company, as well as all
applicable federal, state and local laws, regulations or ordinances. In
fulfilling his responsibilities to the Company, it is anticipated that Employee
will be required to travel to New Zealand once per month on average. The
secondment agreement between Employee and PDIL is terminated by mutual agreement
pursuant to this amendment. The Company will pay the expense associated with
determining the financial aspects of the secondment on Company and Employee, and
any compensation to be exchanged between Company and Employee as a result
thereof.
 
4.             Compensation. Section 4.1 of the Initial Agreement is hereby
amended and restated in full to read as follows, effective March 1, 2010:
 
Base Salary. Beginning March 1, 2010. Employee shall receive a Base Salary of
One Hundred Twenty Five Thousand Dollars ($125,000.) per year, payable in
accordance with the normal payroll practices of Company, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and payroll deductions. Employee will be expected to devote ten
full days of work per month to Company. In any calendar month in which Employee
works twelve full days, Employee shall receive an additional $1,000 salary
supplement, which shall be paid with the next payroll. Employee will not be paid
any additional compensation for working more than twelve days per calendar
month, unless he first obtains approval from the Chairman of the Compensation
Committee to work additional days, in which case Employee will be paid $1,000
for each additional day above twelve worked in any month, to be paid with the
next payroll, in the event Employee's employment under this Agreement is
terminated by either party, for any reason. Employee will earn the Base Salary
prorated to the date of termination and will be subject to the provisions
regarding termination set forth below in section 8.
 
1

--------------------------------------------------------------------------------


 
5.             Bonus. Section 4.2 of the Initial Agreement is hereby amended and
restated in full to read as follows, effective March 1, 2010:
 
Performance-Based Compensation Bonus. Employee will be eligible for
consideration to receive performance-based compensation {"Bonus") from time to
time, after consideration of Employee's contributions, and the Company's
standing. The Board shall determine, in its sole and absolute discretion, the
amount, if any. Bonus to be paid. The Board will consider the appropriateness of
awarding Bonus compensation to Employee at least annually and will solicit
Employee's input to the decision. There is no minimum guaranteed bonus, and the
maximum potential Bonus Employee will be eligible to earn on an annual basis is
one-half of Employee's annual salary, or Sixty-two Thousand. Five Hundred
Dollars ($62,500). payable at the Employee's election in either cash, a common
stock award under the Company's 2006 Stock Incentive Plan (the "Stock Plan") or
a combination of both. In the event that Company consummates a transaction
involving a change of ownership of the company, the Board, in its sole and
absolute discretion, will consider whether to provide Employee with additional
bonus compensation that is not subject to the maximum potential Bonus stated
above. Any earned bonus will be paid in accordance with normal company policy
and procedure.
 
6.             Vacation. Section 5 of the Initial Agreement is hereby amended
and restated in full to read as follows, effective March 1, 2010:
 
Customary Fringe Benefits. Employee will be eligible for all customary and usual
fringe benefits, including medical, dental and vision coverage, or reimbursement
of the cost of coverage comparable to the benefits provided under the Company's
plan, if covered outside of the Company's plan, generally available to employees
of Company subject to the terms and conditions of Company's benefit plan
documents and policies. In addition. Employee shall be entitled to accrue two
(2) weeks of paid vacation on an annual basis, subject to the Company's vacation
policy. The Company reserves the right to change or eliminate the fringe
benefits on a prospective basis, at any time, effective upon notice to Employee.
The Company will also maintain D&O coverage.
 
7.             Business Expenses. Section 6 of the Initial Agreement is hereby
amended and restated in full to read as follows, effective March 1, 2010:
 
Business Expenses. Employee will be reimbursed for all reasonable, out-of-pocket
business expenses incurred in the performance of Employee's duties on behalf of
Company, including but not limited to Employee's business related cellular phone
and internet charges and the reasonable costs of airfare, hotel, ground
transportation and meals for one trip to New Zealand per month for the
performance of work duties. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company's
policies. Any reimbursement Employee is entitled to receive shall (a) be paid in
accordance with the company's normal policy and procedures but in any event no
later than the last day of Employee's tax year following the tax year in which
the expense was incurred. (b) not be affected by any other expenses that are
eligible for reimbursement in any tax year and (c) not be subject to liquidation
or exchange for another benefit.
 
8.             Other Activities. Section 7 of the Initial Agreement is hereby
amended and restated in full to read as follows, effective March 1, 2010:
 
No Conflict of Interest. During Employee's employment with Company. Employee
must not engage in any work, paid or unpaid, that creates an actual confiict of
interest with Company. Such work shall include, but is not limited to, directly
or indirectly competing with Company in any way, or acting as an officer,
director, employee, consultant, stockholder, volunteer, lender, or agent of any
business enterprise of the same nature as, or which is in direct competition
with, the business in which Company is now engaged or in which Company becomes
engaged during Employee's employment with Company, as may be determined by
Company in its sole discretion. If Company believes such a conflict exists,
Company may ask Employee to choose to discontinue the other work or resign
employment with Company.
 
2

--------------------------------------------------------------------------------




Notwithstanding the above, Employee may continue to serve on the boards of
directors of two entities on which he currently serves so long as such service
does not interfere with Employee's duties to the Company. In addition. Employee
may pursue part-time opportunities with other entities, provided that such
entities do no compete with Company, or otherwise conflict with Employee's
duties to Company.
 
9.             Termination of Employment. Section 8.4 of the Initial Agreement
and Section 8.5 of the February 20, 2009 Amendment to that Initial Agreement,
are hereby amended and restated in full to read as follows, effective March 1,
2010:
 
Termination by the Company Without Cause. If Employee's employment is terminated
by the Company Without Cause (as defined in Section 8.6 below) and the Employee
executes a full general release in a form reasonably acceptable to the Board,
releasing all claims, known or unknown, that Employee may have against Company
and any of its subsidiaries or agents and such release has become effective in
accordance with its terms prior to the 30th day following the effective date of
such termination, then, the Company shall pay to Employee, in accordance with
the Company's regular payroll schedule, commencing with the first payroll date
occurring at least 30 days following such effective date, an amount equal to
Employee's Base Salary rate slated in the Initial Agreement for a period of six
(6) months, payable to Employee in equal installments (the "Severance Period'"),
and the Company and Employee agree that for purposes of Section 409A, the
payments pursuant to this Section 8.4 shall be treated as a right to a series of
separate payments. The Company will take steps to ensure that sufficient cash is
"restricted" to cover this obligation.
 
Termination Without Cause Following a Change of Control. If Employee's
employment with the Company is terminated Without Cause on or within twelve (12)
months following the effective date of a Change of Control (as defined below),
then subject to Employee's execution of a full general release in a form
reasonably acceptable to the Board, releasing all claims, known or unknown, that
Employee may have against Company and any of its subsidiaries or agents, and
such release has become effective in accordance with its terms prior to the 30th
day following the effective date of such termination, then: (a) the Company
shall pay to Employee, in accordance with the Company's regular payroll
schedule, commencing with the first payroll date occurring at least 30 days
following the Termination Date, an amount equal to Employee's Base Salary rate
stated in the Initial Agreement for a period of six (6) months, payable to
Employee in equal installments for the Severance Period; and (b) Employee shall
become vested in 100% of the shares subject to his Option and any subsequent
options to purchase the Company's common stock granted to him.
 
10.           Application of Section 409A.
 
(a)           Notwithstanding anything set forth in the Agreement, as amended
hereby (the ''Second Amendment'') to the contrary, no amount payable pursuant to
the Second Amendment which constitutes a "deferral of compensation" within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the Code
(the "Section 409A Regulations") shall be paid unless and until Employee has
incurred a "separation from service" within the meaning of the Section 409A
Regulations. Furthermore, to the extent that Employee is a "specified employee"
within the meaning of the Section 409A Regulations as of the date of Employee's
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Employee's separation from service shall paid to
Employee before the date (the "Delayed Payment Date") which is first day of the
seventh month after the date of Employee's separation from service or, if
earlier, the date of Employee's death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.
 
(b)           The Company intends that income provided to Employee pursuant to
the Second Amendment will not be subject to taxation under Section 409A of the
Code. The provisions of the Second Amendment shall be interpreted and construed
in favor of satisfying any applicable requirements of Section 409A of the Code.
However, the Company does not guarantee any particular tax effect for income
provided to Employee pursuant to the Amended Agreement. In any event, except for
the Company's responsibility to withhold applicable income and employment taxes
from compensation paid or provided to Employee, the Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to Employee pursuant to the Second Amendment.
 
3

--------------------------------------------------------------------------------


 
11.           Continuation of Other Terms. Except as set forth herein, all other
terms and conditions of the Initial Agreement and the February 20, 2009
Amendment to that Initial Agreement shall remain in full force and effect.
 

PureDepth, Inc.         Acknowledged, Accepted and Agreed            
/s/ Mark Kalow 
   
/s/ Andrew Wood
 
Member, Board of Directors
Compensation Committee
   
Andrew L. Wood
 


 
CONTACT:
Zac Rivera
Maloney & Fox for Pure Depth
+1 646 356 8312
zrivera@maloneyfox.com
 
 
4